Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection under 35 USC § 112 has been remedied and is withdrawn.
The double patenting rejections have been remedied via terminal disclaimer and are withdrawn.
The rejections under 35 USC § 101 have been remedied and are withdrawn. Similar to the parent application (12/042921), Examiner finds that the claims impose meaningful limits on the claimed referral arrangement and thus recite a practical application of the abstract idea.
The rejections under 35 USC § 103 have been remedied and are withdrawn. Applicant included limitations from claims 7 and 17 into the independent claim. These limitations were not previously found in the art and after a final search Examiner continues to find that they are not present in the prior art either in a single reference or in a combination of references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688